     Case 2:20-cv-13164-MAG-DRG ECF No. 7, PageID.5 Filed 02/03/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

CHAUNCEY RONELL JACKSON,

         Plaintiff,                            Civil Action No.
                                               2:20-cv-13164

                                               HONORABLE MARK A. GOLDSMITH
                                               UNITED STATES DISTRICT COURT JUDGE
v.



CRIMEINDETROIT.COM, et. al.,

         Defendants,

________________________________/

                      OPINION AND ORDER OF SUMMARY DISMISSAL

         Plaintiff is an inmate confined at the Wayne County Jail in Detroit, Michigan. On

December 4, 2020, Magistrate Judge R. Steven Whalen signed an order of deficiency. The order

required Plaintiff to provide an application to proceed without prepayment of fees and costs, an

authorization to withdraw from his trust fund account, a signed certification of his prison trust

account from an authorized prison official, and a current computerized trust fund account showing

the history of the financial transactions in Plaintiff’s institutional trust fund account for the past

six months; the order alternatively allowed Plaintiff to pay the three hundred and fifty ($ 350.00)

dollar filing fee, plus the $ 50.00 administrative fee, in full. Plaintiff was given thirty days to

comply with the order.

         Plaintiff did provide this Court with a copy of the application to proceed without

prepayment of fees and a written authorization to withdraw funds from his jail trust fund account.

Plaintiff, however, failed to file a certified trust account statement or a current computerized trust


                                                  1
  Case 2:20-cv-13164-MAG-DRG ECF No. 7, PageID.6 Filed 02/03/21 Page 2 of 3




fund statement of account showing the history of the financial transactions in his institutional trust

fund account for the past six months.

         The pertinent statute, 28 U.S.C. § 1915(a)(2), sets out certain requirements for a prisoner

who wishes to proceed without prepayment of fees and costs in a civil complaint in federal court.

The prisoner must submit (i) a financial affidavit, and (ii) a certified copy of the trust fund account

statement for that prisoner for the six month period immediately preceding the filing of the

complaint or notice of appeal, obtained from the appropriate official of each prison at which the

prisoner is or was confined. See also McGore v. Wrigglesworth, 114 F. 3d 601, 605 (6th Cir.

1997).

         If an inmate who does not pay the full filing fee fails to provide an affidavit of indigency

or a certified trust account statement, the district court must notify the prisoner of the deficiency

and the prisoner will then have thirty days from the date of the deficiency order to correct the error

or to pay the full filing fee. McGore v. Wrigglesworth, 114 F. 3d at 605. If the inmate fails to

comply with the district court’s directions, “[t]he district court must presume that the prisoner is

not a pauper and assess the inmate the full amount of fees.” Id. The district court must then order

that the case be dismissed for want of prosecution. Id.

         Here, Plaintiff failed to correct the deficiency order by providing the Court with a certified

account statement and a copy of his computerized jail trust fund account for the past six months.

Therefore, dismissal without prejudice is appropriate. See Davis v. United States, 73 F. App’x

804, 805 (6th Cir. 2003).

         Accordingly, the Court dismisses without prejudice the complaint under 28 U.S.C. §

1915(a)(1) and (b)(1) and (2) for failure to comply with the filing requirements of the Prison

Litigation Reform Act. Nothing in this order precludes Plaintiff from filing a new civil rights


                                                   2
 Case 2:20-cv-13164-MAG-DRG ECF No. 7, PageID.7 Filed 02/03/21 Page 3 of 3




complaint under a new case number so long as he pays the filing and administrative fees or

provides the complete and correct information necessary to proceed without prepayment of fees.

       SO ORDERED.

Dated: February 3, 2021                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on February 3, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                3
